Title: To John Adams from Hendrik Fagel, 12 February 1788
From: Fagel, Hendrik
To: Adams, John


          
            Mijn Heer!
            S’ Hage den 12 February 1788.
          
          Ik heb mij deeser dagen vereïrt gevonden met UWEd. Missive, gedateert uit Londen den 25 Januarÿ deezes Jaars, waarbij UWEd. mij toezend een Memorie aan Haar Hoog Mogende, en een andere aan zijne Doorl: Hoogheid, met verzoek van die over te leeveren. Ik heb altijd zoo veel blijken van UWEd. vriendschap en geneegendheid voor mij gehad, dat ik het mij een eer en plaisier soude hebben gereekent, immediatelijk aan UWEd. verlangen te voldoen; of schoon ik liever had gewenscht, UWEd. geen afscheid te zien neemen, en altijd in hoop heb geleest, UWEd. nog eens wederom hier te zien. Maar het zij mij gepermitteert, UWEd. voor te houden, dat, wanneer ik UWEd. Missive aan Haar Hoog Mogende geaddresseext, aan den Heer ter Vergaderinge Presideerende, en aan andere Leeden van de Vergadering heb gecommuniceert, deselve geen ongegronde reflexie daar op hebben gemaakt, (niet op de Memorie van afscheid zelfs, welke in allen deelen obligeant en voldoende is gevonden) maar daar op, dat daar bij niet gevonden is; een Missive van het Congres selfs aan Haar Hoog Mogende, om te dienen tot een Brief

van Rappel; terwijl tusschen alle Mogendheeden gebruikelijk is, dat gelijk een Minister geaccrediteert word door een brief van Credentie, (eeven soo een, als die van UWEd. van dato den 1: Januarij 1781, bij Haar Hoog Mogende den 22 April 1782 ontfangen) alsoo ook een Minister gerappelleert word door een Brief van Rappel, waar op dan een Brief van Recredentie wederom word geschreeven. Mogelijk zal dit door een versuim van den Secretaris van het Congres zijn veroorsaakt, maar dit verhindert mij gebruik te maken van UWEd. Memorie, welke dan behoord te worden overgegeeven, als een Brief van Rappel van het Congres daar bij komt: en dus zal UWEd. niet kwalijk neemen, dat ik verpligt ben de nevensgaande Missive met de inliggende Memorie aan UWEd. bij provisie te rug te zenden. UWEd. omstandigheeden niet toelatende, zelfs afscheid te komen neemen, zal het genoeg zijn, een Brief van Rappel van het Congres bij UWEd. Memorie te voegen.
          Het zal mij altijd zeer aangenaam zijn den voorspoed en welstand van UWEd. en die UWEd. aangaan, te verneemen, en geleegendheid te vinden, om UWEd. blijken te geeven van de bijsondere hoogagting, waar meede de eer heb te zijn. / Mijn Heer! / UWel Edele / Zeer Onderdanige en Ge. / hoorzame Dienaar.
          
            H Fagel1
          
          
            PS. Zijn Hoogheid, in het zelve geval zijnde, als Haar Hoog Mogende, kan niet anders doen, als een Brief van Rappel voor UWEd. van het Congres af te wagten.
          
         
          TRANSLATION
          
            Sir
            The Hague, 12 February 1788
          
          I have this day been honored with your excellency’s letter, dated 25 January of the present year from London, in which you sent along a memorial to Their High Mightinesses, and another to His Majesty, with a request to deliver the same. I have always experienced so many proofs of your friendship and affection that I would have accounted it an honor and a pleasure to have complied immediately with your wishes, although I would have preferred that you had not taken leave and always hoped to have seen you here once more. But permit me to inform you that when I communicated your letter, addressed to Their High Mightinesses, to the president and other members, they did not have an unfavorable response to it (that is, to the memorial of taking leave, which in every respect was found obliging and sufficient) except that no letter of recall from Congress to Their High Mightinesses accompanied the same, such as is customary that a minister is credited by a letter of credence (such as yours, dated 1 January 1781, which was received by Their High Mightinesses on 22 April 1782) so in the

same way, a minister is recalled by a letter of recall, upon which a letter of recredence is returned. Perhaps this may have been caused by an omission of the secretary of Congress and this prevents me from making use of your memorial, which ought to be delivered with a letter of recall from Congress; your excellency will I trust not be displeased that I am obliged to return the enclosed letter and memorial. If your circumstances do not allow you to take leave in person, it will be satisfactory to enclose a letter of recall from Congress with your memorial.
          It will always give me pleasure to learn of your prosperity and that of those connected with you, and to find opportunities to show you the special regard with which I have the honor to be, sir, your excellency’s most humble and obedient servant
          
            H Fagel
          
          
            P.S. His Majesty being in the same situation as Their High Mightinesses, nothing can be done but to wait for a letter of recall from Congress.
          
        